Citation Nr: 1510695	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-11 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial compensable rating for instability of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1982 and from January 2007 to April 2008, and has additional Reserves service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted entitlement to service connection for degenerative joint disease of the left knee and assigned a 10 percent rating, and denied entitlement to service connection for a right knee disability.  In a March 2013 rating decision, the St. Paul, Minnesota RO provided a separate noncompensable rating for left knee instability.

The Veteran and his spouse appeared and testified at a hearing in November 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue(s) of entitlement to increased ratings for left knee instability and degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his right knee disability began during active service and he has had continuous symptoms since his in-service injury.

2.  During the period on appeal, the Veteran's service-connected left knee disability was manifested by subjective complaints of pain, popping, grinding, instability and giving way; objective evidence included notation of "4 mm subluxation" by x-ray, "subtle laxity," and "pseudolaxity." 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right knee disability (diagnosed as right knee osteoarthritis) have been met.  38 U.S.C.A. §§ 1110 , 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.309, 3.310 (2014).

2.  The criteria for a disability rating of 10 percent for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.1-4 .7, 4.40, 4.45, 4.71a, DCs 5003-5260, 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim for service connection for right knee disability and for an increased rating of 10 percent for left knee instability, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.  The issue of a rating in excess of 10 percent for left knee instability, and 10 percent for left knee degenerative joint disease, are addressed in the REMAND section of the opinion. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  Arthritis is a chronic condition listed under 38 C.F.R. § 3.309, and the Veteran has demonstrated a continuity of symptomatology from an in-service right knee injury to a current diagnosis of osteoarthritis.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran has periods of active duty, and periods of Reserve service which included active duty for training (ACDUTRA) defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes," and inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty.  38 U.S.C.A. § 101(23) ; 38 C.F.R. § 3.6(d).

Service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§  101(24) , 106, 1110; 38 C.F.R. §§ 3.6 , 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During his November 2014 hearing, the Veteran testified that he initially injured his right knee in service.  He reported he twisted his knee playing basketball in December 1981, and shortly after discharge from active service he sought treatment for his right knee (1982).  He attempted to obtain the treatment records from this 1982 treatment, but the records were no longer available.  He described "living with the soreness" of his right knee.  When he served in Iraq from 2007 to 2008 he was assigned as a combat operations center watch officer and he wore a "full-flap" jacket, and had to carry the additional weight with him during the majority of his service.  He contended that this intensified his knee pain.  His wife testified that she could tell that the Veteran's joint pain had increased during his year of service in Iraq, as he returned complaining of additional pain and with a decrease in his mobility.  She additionally stated that the Veteran's knees were sore throughout their dating history and marriage (married in 1989), but that he was unable to perform activities he had previously enjoyed after his Iraq service (including dancing, working on cars, and golfing).

Available service treatment records included March and December 1979 reports of medical examination.  The Veteran did report during the December 1979 evaluation that he had a medical history of patellar subluxation; however, the record does not note if it was his right or left knee, and the clinical evaluation of lower extremities was normal.  

Service treatment records for his first period of active service include a December 1981 complaint of pain after he twisted his right knee and ankle playing basketball.  He had edema and tenderness to the right knee.  "Manual movement of the patella is very painful, range of motion is limited; LCL and MCL stable."  He was assessed with medial collateral ligament strain of the right knee.  There are no additional treatment records during this Veteran's period of service, which ended in August 1982.  

The Veteran reported a history of knee trouble on his July 1982 release from active duty evaluation.  A clinical evaluation noted normal lower extremities. 

In 2013 the Veteran provided private treatment records from June 1992.  One record noted that the Veteran had "chronic pain with his knee off and on for many, many years after a significant amount of athletic injuries over the years.  He has continued to have significant pain...[with] recurrent fluid buildup."  He was noted to have "probable internal derangement in the form of medial meniscal tear" and degenerative changes of the femoral tibial joint and patellofemoral joint.  This record does not indicate if the knee addressed is the right or the left knee; however, another record from June 1992 noted complaints of increased right knee pain with intermittent swelling for ten years.  He "initially injured" the knee in service about 10 years prior while lifting weights.  

A May 1999 orthopedic consultation noted that the Veteran was referred for an evaluation of right knee pain.  He "injured his knee while in the Navy when in Japan when working out in 1982."  He described that his knee was tapped and he had fluid removed from the knee.  "Since that time he has had increased symptoms whenever he over-exerts himself or works out.  He had a new injury while in California when working in the Naval Reserves this past year, and had swelling of the knee."  While the record specifically addresses the right knee history, the Board notes that other records in the claims file attribute the weightlifting knee injury to the left knee.  The May 1999 physical examination additionally addresses the right knee; and the report noted a medial meniscus tear and significant degenerative changes of the right knee, by MRI.  While this record addresses the right knee, the Veteran's left knee underwent arthroscopy for a meniscal tear in 2001.  Additionally, in May 2001 statement the Veteran described having fluid taken from his left knee.  However, the May 2001 treatment record noted that the Veteran had a "longstanding history of pain in both knees with a history of a torn meniscus on the right side.  He also had some osteoarthritis of fair significance given his fairly healthy status.  The right knee had settled down somewhat but starting in March he developed some pain in the left knee."  A 2001 x-rays of both knees showed osteoarthritis and spurring.

On the Veteran's June 2004 service evaluation, he was noted to have arthroscopic repair of the medial meniscus of his right knee with no sequelae.  However, on the same June 2004 report of medical history he noted he had left knee swelling and arthroscopic surgery in 2001.  It is unclear from the record whether the Veteran ever underwent a right knee arthroscopy.  Records in the claims file include arthroscopy records for the left knee. 

The evidence of record does indicate that the Veteran had continued complaints of right and left knee pain.  Specifically the orthopedic consult records from 1999 through 2001 repeatedly recorded bilateral knee pain and bilateral osteoarthritis.

The Veteran has argued that his right knee was injured in service and that he has continued to have right knee symptoms, to include increased pain and decreased mobility, throughout the years.  He presents two theories of entitlement to service connection, the first that he injured his right knee in service (direct service connection), and the second that his right knee is worsened by his service-connected left knee and right ankle disabilities through compensation (secondary service connection).

In October 2011, the Veteran was afforded a VA examination.  After examination, interview with the Veteran, and a review of the record, the examiner opined that it was less likely than not that the Veteran's right knee disability was related to his military service because there was a "lack of significant documentation to suggest his degenerative joint disease was caused by" service, and his degenerative joint disease was "normal wear and tear that took many years to develop."  The examiner did not report finding evidence of right knee arthroscopy.

An October 2011 x-ray of the right knee revealed tricompartmental degenerative osteoarthritis with medial compartment joint space narrowing.

A November 2011 MRI of the right knee revealed moderate tricompartmental degenerative changes, with high-grade articular cartilage loss, degenerative tearing of the medial meniscus with extrusion, and a small Baker's cyst.

In a November 2012 statement, the Veteran reported that his right knee takes "the brunt" of his weight due to his left knee disability.  He stated that when he goes up and down stairs he leads with his right knee so that his left knee does not have to support his full weight, therefore his full weight is frequently placed on his right knee.

In January 2013, the Veteran was afforded a second VA knees examination.  Opinions were provided by the examiner in a February 2013 addendum.  The examiner found that the Veteran's right knee disability was less likely than not due to his left knee/right ankle disabilities because there was no evidence of long-standing abnormal gait/weight-bearing due to his left knee and right ankle such that his right knee would be chronically aggravated through compensation.  

A December 2014 supporting letter from the Veteran's private physician noted that the Veteran injured his right knee when he twisted his knee and hit it against a pipe on a submarine (note: this is the history of his left knee).  He was noted to have undergone a left knee arthroscopy for a torn meniscus, but he had progressive osteoarthritis of both knees, with his left knee worse than his right.  The private physician noted that the Veteran's bilateral knee osteoarthritis "started with his service-related injuries back in the early 1980s."  The private physician opined that the Veteran's knee disabilities are related "to some degree in that because he is limping, favoring the left side significantly, this has increased the pressure on his right knee and hastened the development of arthritis there."

Here, the record shows that the Veteran injured both his left and right knee during his first period of service, and he has testified that his right knee injury resulted in continuous pain with activity.  As noted above, arthritis is a "chronic condition" for which continuity of symptomatology may be used to show a nexus between a current condition and an in-service "noted" condition.  The record shows that the Veteran has had degenerative changes to his right knee since at least 1992.  Although degenerative changes were not noted in service, a twisting injury to his right knee with edema, pain, and limited range of motion was noted.  Additionally, the Board finds the Veteran and his wife's statements regarding his ongoing bilateral knee symptoms to be credible. 

The record contains conflicting reports regarding which injury happened to which knee.  In fact, it is not entirely clear if the Veteran had arthroscopy or "not quite arthroscopy" (as the removal of knee fluid was described by one private physician) of the right knee.  A VA examiner opined that his right knee osteoarthritis was not service related because of a lack of ongoing contemporaneous medical records; however, this alone cannot serve as an "absolute bar" to a service connection claim.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The December 1981 injury was noted to cause pain and limited range of motion.  Additionally, there are no other records for the remaining 8 months of the Veteran's first period of service, to include any records regarding his reported second weightlifting/squatting injury to his right or left knee.  

As medical records from the 1990s include information about ongoing treatment for right knee pain and reports of additional flare-ups of symptoms, the Board finds that it is likely that the right knee continued to deteriorate over time, beginning with his December 1981 injury despite the lack of medical records for the period between the 1981 injury and the 1992 private treatment records.  Additionally, the Board finds the testimony of the Veteran and his spouse regarding his ongoing struggles with his right knee since his first period of service to be credible.

There are conflicting secondary service-connection medical opinions.  A VA examiner opined that his right knee disability was not aggravated by his left knee disability because there was no evidence of long-term altered gait or shoe wear.  The Veteran has, however, credibly reported that he uses his right knee as his leading knee for going up and down stairs.  In 2014, the Veteran's private physician opined that there was some relationship between the right and left knee because of the increased pressure on the right knee to compensate for the left knee.  The United States Court of Appeals for Veterans Claims (Court) has recently stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   As both opinions included examination of the Veteran, knowledge of his treatment history, and included sound rationales, they are of equal strength and probative value.  Based on the record, the Board finds that the secondary service-connection medical opinions of record are therefore in relative equipoise when applied to the facts of the case, and reasonable doubt must be resolved in the Veteran's favor. 

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for right knee degenerative joint disease are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56 .

Increased Rating

As noted in the introduction, the RO provided service connection for left knee degenerative joint disease and left knee instability.  The Veteran has appealed the noncompensable rating provided for his separately granted left knee instability.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5257 (other impairment, including recurrent subluxation or lateral instability), and DC 5260 (limitation of flexion).  These are the DCs assigned currently assigned to the Veteran's left knee disability.  The Board is not addressing the Veteran's claim for an increased rating under DC 5003-5260 in this decision, but is remanding that claim for additional development.

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability.  See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997).  

During the November 2014 Board hearing, the Veteran testified that he feels his left knee is unstable.  Roughly once or twice a week his left knee will feel as though it is going to "give out."  He related that he recently felt as though his knee was giving out and he had to reach out to steady himself on a counter.  His wife additionally testified that she has witnessed the Veteran quickly reach out to steady himself.  He reported that he wears knee braces for stability when he exercises, and that he will use his right knee to "protect" his left knee by leading with his right leg when using stairs.  He also stated that he specifically feels the instability in his left knee after exercise. 

In 2001, the Veteran sought treatment for left knee pain.  At that time he denied any locking or giving way, and described pain with swelling.  He had crepitus with movement, but he was stable to varus and valgus stress.  He had negative Lachman's maneuver and negative anterior and posterior drawer maneuvers.  An MRI showed a medial meniscus tear.  In June 2001, the Veteran underwent left knee arthroscopy and meniscectomy.

In February 2009, the Veteran sought treatment for his left knee from the VA.  He stated that his knee was "pretty good" after his meniscus surgery in 2001, but that he had slowly worsening symptoms since that time.  He was still able to run two miles twice per week, but had persistent "nuisance pain."  He used a knee brace and had crepitus of the joint.  His knee was "relatively stable but he does have some pseudolaxity to valgus stress."  A total knee replacement was discussed as a future intervention.

In October 2011, the Veteran was afforded a VA examination.  He was noted to have normal anterior stability, normal posterior stability, and normal medial-lateral stability of the left knee.  There was no history of recurrent patellar subluxation.  An accompanying MRI revealed moderate to significant medial compartment height loss, with 4 mm of lateral subluxation of the tibia on the femur on degenerative basis.  

In November 2012, the Veteran reported an increase in left knee symptoms.  He stated that he had "gone from running to swimming and now to the elliptical in order to exercise."  He reported that stairs were very difficult to manage and that he was no longer able to run or play any sports.  

In December 2012, the Veteran's private physician provided VA with a disability questionnaire regarding the Veteran's left knee disability.  He noted that the Veteran had normal anterior and posterior stability, but that the Veteran had (1+) medial lateral instability which encompasses the range from zero to 5 mm.  

A VA treatment record from December 2012 noted that the Veteran had bilateral knee pain which increased with activity.  A musculoskeletal evaluation noted that both knees had "subtle laxity" both valgus/varus and anterior/posterior.

In January 2013, the Veteran was afforded a second VA knee examination.  The examiner noted that the Veteran has normal anterior/posterior stability and normal medial-lateral stability.  In February 2013, the examiner provided an addendum opinion regarding his left knee stability.  She noted that the February 2009 record of "psuedolaxity" was describing "medial lateral instability...secondary to the Veteran's degenerative joint disease of the left knee."

In July 2014, the Veteran had an additional VA knee examination.  He reported that his left knee pain was a dull ache, which increased with activity.  He reported that he would have difficulty standing up from a squat and that squatting would be very painful.  The examiner found that the Veteran had normal anterior/posterior stability and normal medial-lateral stability.  The examiner found that there was no diagnosis of instability of the left knee.  The examiner noted that 1 to 5 mm of varus/valgus laxity of the medial and lateral collateral ligaments (as found by the private physician) was within normal limits and does not represent a pathological condition.  The examiner noted that there was no other objective evidence to support a claim of instability in the left knee, as the physical examination identified no evidence of ligamentous instability or meniscal pathology.  Laxity was not found on varus and valgus stress testing.  

In December 2014, the Veteran's private physician provided a statement that the Veteran had pain on the inside of both knees with instability of the medial collateral ligament due to arthritis.

The record contains conflicting statements regarding the stability of the Veteran's left knee.  Some VA and private treatment records note mild laxity/instability and VA examination reports show that instability testing was normal.  In this respect, the Board notes that the evidence is in relative equipoise.  

The VA examiners argued that the Veteran's feeling of instability and the medial-lateral instability noted by physicians are related to his degenerative process, but there is no separate ligamentous instability/disability.  The Veteran and his wife have testified that he has a feeling of instability in his knee, such that he must catch himself when the knee feels as though it is going to "give out."  While medically this feeling of giving way, and the physicians' notations of pseudo or subtle laxity, may be the result of his arthritis and not a separate ligamentous pathology, the result is an additional symptomology/disability which is not addressed by limitation of flexion (DC 5260).  As the Veteran and his wife have provided credible testimony regarding his subjective complaints of instability, and there is conflicting evidence of objective laxity of the knee, the Board finds that the evidence supports a finding of slight instability.

DC 5257 provides a 10 percent rating for slight lateral instability.  The Veteran is currently noncompensably rated for left knee instability, which indicates that the RO found some evidence of left knee instability in the record.  As the 10 percent rating is provided for even limited or slight instability, the Board finds that a 10 percent rating is warranted.  

During his November 2014 Board hearing the Veteran stated that his left knee symptoms had worsened since his July 2014 VA examination.  As the Veteran did not specify which symptoms had worsened since his last examination, the Board will address whether a rating in excess of 10 percent is warranted for left knee instability in the REMAND section of this opinion.  As such, the Board will also not address whether extraschedular evaluation is warranted in this opinion.



ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to a 10 percent rating for left knee instability is granted.


REMAND

During his November 2014 Board hearing, the Veteran stated that his left knee disability had worsened since his last VA examination.  He also stated that he would be willing to report to a new VA examination.

Although the Veteran's most recent VA examination was less than a year ago, the December 2014 report from his private physician indicated a decrease in range of motion of the left knee of more than 40 degrees from the July 2014 examination.  Similarly, the July 2014 VA examiner found that the Veteran did not have ligamentous laxity, but the December 2014 private physician found instability of the medial collateral ligament.  On remand, the Veteran should be afforded an updated VA knee examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disabilities.  All relevant tests and studies deemed necessary should be undertaken.  Access to the Veteran's virtual file, electronic treatment records and a copy of this remand should be made available to the examiner.  The examination report should include findings based on repetitive range of motion testing, flare-ups (if applicable), and functional impairment.

2.  After completion of the above, and any other development deemed warranted by the record, the AMC should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AMC should furnish an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative the opportunity to provide additional argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


